Per Curiam.
The question propounded calls for an opinion upon the duration of the term of office of the present fire, police and excise commissioners of the city of Denver. It involves a construction of certain provisions of the charter of the city of Denver, as well as of section 6, article IV. of the constitution. It therefore belongs to a class of questions which we do not feel at liberty to answer, nor could we do so without overruling a long line of carefully considered decisions upon the subject. Commencing with tfie opinion In re Irrigation, 9 Colo. 620, down to and including the case of In re Fire, etc., Commissioners, 19 Colo. 482, this court, in obedience to its constitutional duty, has uniformly declined to pass upon the title to an office or the right to property in an .ex parte proceeding in answer to an executive or legislative question.
While we will be found at all times ready to furnish such assistance to the legislature as may be in our power, the rule requiring the title to an office to be adjudicated in accordance with the ordinary and usual course of procedure provided by statute is deemed absolutely essential to the preservation of public and private rights. It is not believed that the people, in adopting the amendment by virtue of which the executive and either house of the general assembly may submit to the court important questions upon solemn occasions, intended to sanction a practice whereby the rights of property or the title to an office or the construction of an existing statute should be determined in an ex parte proceeding, in answer to either an executive or legislative question.
For these reasons, we respectfully request the senate to withdraw the question submitted.